Citation Nr: 1628963	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an effective date earlier than June 21, 2011, for the award of service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from April 1998 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran testified before the Board at a September 2014 hearing.  A transcript of the hearing is of record.

This case was previously before the Board in February 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. A December 2005 rating decision denied the Veteran's initial claim of service connection for obstructive sleep apnea.  The Veteran was notified of his appellate rights by a January 2016 letter, but did not file a notice of disagreement or submit new and material evidence within one year of the rating decision.

2. The December 2005 rating decision is final.

3. The Veteran filed an application to reopen the previously disallowed claim of service connection for obstructive sleep apnea on June 21, 2011; no communication or medical record received prior to this date may be interpreted as a formal or informal claim for this disability.




CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than June 21, 2011, for the award of service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.1(p), 3.155 , 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).
  
All records related to the instant appeal that have been identified by the Veteran have been obtained.  VA's duty to further assist the Veteran in locating records has been satisfied.  The instant appeal has been previously remanded in February 2015 in order for the AOJ to adjudicate a related assertion of clear an unmistakable error (CUE) in the first instance, which was accomplished by an October 2015 rating decision.  Thus, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) at the September 2014 Board hearing and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

As discussed above, the November 2011 rating decision on appeal awarded service connection for obstructive sleep apnea, and assigned an effective date of June 21, 2011, to which the Veteran disagrees.  Instead, he asserts entitlement to an effective date of February 22, 2005, immediately following service discharge.  The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).

By way of history, the Veteran's initial claim of service connection for obstructive sleep apnea was denied by a December 2005 rating decision.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the December 2005 rating decision is final.  38 U.S.C.A. § 7105(a)  (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

The Veteran then submitted an application to reopen his previously denied claim of service connection for obstructive sleep apnea, which was received by VA on June 21, 2011.  There is no statement by the Veteran, nor medical evidence of record, received by VA earlier than this date that can be interpreted as a formal or informal application to reopen his previously disallowed claim.  As such, pursuant to 38 C.F.R. § 3.400, the proper effective date in this case is June 21, 2011, the date VA received the Veteran's application to reopen his claim.

As a final note, the Board acknowledges the Veteran has claimed CUE in the December 2005 rating decision in denying service connection for obstructive sleep apnea.  The AOJ denied the Veteran's allegation of CUE by an October 2015 rating decision and, to date, he has not appealed this decision.  Should he wish to do so, the Board reminds the Veteran he must file a notice of disagreement on the form provided with the rating decision within one year of the October 2015 decision.  See 38 C.F.R. § 20.201 (2015) (for every case in which the AOJ provides, in connection with its decision, a form for the purpose of initiating and appeal, a Notice of Disagreement consists of a completed and timely submitted copy of that form).

Accordingly, for the reasons discussed above, the Board finds that an effective date earlier than June 21, 2011, is not warranted for the award of service connection for obstructive sleep apnea.  The Veteran's appeal must therefore be denied.


ORDER

An effective date earlier than June 21, 2011, for the award of service connection for obstructive sleep apnea is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


